Case 6:14-cv-00687-PGB-LRH Document 479 Filed 01/06/21 Page 1 of 9 PageID 44186




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


 PARKERVISION, INC.,

                      Plaintiff,

 v.                                                     Case No: 6:14-cv-687-Orl-40LRH

 QUALCOMM INCORPORATED and
 QUALCOMM ATHEROS, INC.,

                      Defendants.
                                          /

                                          ORDER

         This cause is before the Court on Defendants’ Motion for Reconsideration of the

 Court’s Endorsed Order Granting ParkerVision’s Motion to Designated a Substitute

 Testifying Expert for the Asserted Receiver Claims (Doc. 465 (the “Motion”)). The Motion

 is due to be granted in part and denied in part.

 I.      BACKGROUND

         The instant dispute arose from Plaintiff ParkerVision, Inc.’s (“ParkerVision”),

 underlying motion to designate a substitute testifying expert (Doc. 465). In 2015,

 ParkerVision identified an expert (the “Original Expert”) 1 relating to the Asserted

 Receiver Claims of the two receiver patents. 2 In late 2020, the Original Expert drafted

 opening and rebuttal expert reports. On December 9, 2020, the Original Expert sat for



 1    The Original Expert’s name is omitted from this Order.
 2    The Asserted Patents encompass both receiver and transmitter functionality. The
      accused transceiver products in this case contain both receiver and transmitter
      components. ParkerVision designated a different testifying expert for the remaining
      Asserted Transmitter Claims of the two transmitter patents.
Case 6:14-cv-00687-PGB-LRH Document 479 Filed 01/06/21 Page 2 of 9 PageID 44187




 deposition. During his deposition, he “testified that he could not remember certain topics

 (including recent events) and [he] later admitted he was unable to parse out the words in

 the questions so that he could fully understand what he was being asked and offer

 testimony in response.” (Doc. 465, pp. 2–3).

        Shortly thereafter, the Original Expert “offered his resignation and asked to be

 released from the case.” (Id. at p. 2). His resignation letter explained that he does “not

 believe [his] memory and ability to parse questions on examination is reliable enough to

 provide consistent and accurate testimony under examination.” (Doc. 465-2, ¶ 4). As a

 result, he indicated that a substitution of experts would be in his and ParkerVision’s best

 interests. (Id. ¶ 14).

        Upon receiving the Original Expert’s resignation, ParkerVision promptly conferred

 with Defendant Qualcomm. (Doc. 465, p. 3). ParkerVision also moved for an extension of

 time to designate an alternative testifying expert for the Asserted Receiver Claims. (Id.).

 ParkerVision planned to designate one of two potential alternates who will adopt the

 Original Expert’s initial and rebuttal reports and will only provide testimony within the

 scope of those reports. 3

        ParkerVision filed its motion for substitution on December 23. (Id. at p. 2). The

 existing deadline for dispositive and Daubert motions was December 30, 2020. (Id.). Due

 to the impending deadline, the Court granted the motion via Endorsed Order on




 3   ParkerVision has since designated Dr. Michael Steer, Ph.D. (“Dr. Steer”), as its
     substitute testifying expert for the Asserted Receiver Claims. (Doc. 478). Dr. Steer has
     already been designated as ParkerVision’s expert for the Asserted Transmitter Claims
     and has been deposed in that capacity by Qualcomm.



                                              2
Case 6:14-cv-00687-PGB-LRH Document 479 Filed 01/06/21 Page 3 of 9 PageID 44188




 December 28. (Doc. 469). At that time, Qualcomm had not responded to the motion—the

 Court notes, however, that the time to do so had not yet passed. 4

           Qualcomm now moves for reconsideration. (Doc. 470, p. 5).

 II.       STANDARD OF REVIEW

           Reconsideration is typically an extraordinary remedy which will only be granted

 upon a showing of one of the following: (1) an intervening change in law, (2) the discovery

 of new evidence which was not available at the time the Court rendered its decision, or

 (3) the need to correct clear error or manifest injustice. Fla. Coll. of Osteopathic Med.,

 Inc. v. Dean Witter Reynolds, Inc., 12 F. Supp. 2d 1306, 1308 (M.D. Fla. 1998).

 III.      DISCUSSION

           The Court decided ParkerVision’s underlying motion without the benefit of

 Qualcomm’s input. With this in mind, the Court will fully address the merits of Qualcomm’s

 Motion for Reconsideration.

           Qualcomm asks the Court to reconsider its decision to allow ParkerVision to

 substitute testifying experts. (Doc. 470, p. 5). In the alternative, Qualcomm requests that

 the Court confirm that: (1) ParkerVision may not submit any new expert reports; (2)

 ParkerVision may not offer new expert opinions or testimony that go beyond the scope of

 the Original Expert’s reports and testimony; and (3) Dr. Steer is bound by the testimony

 already given by the Original Expert. (Id.). The Court will address these arguments in turn.




 4      Due to the speed at which the issue had developed, Qualcomm was unable to take a
        position before ParkerVision filed the motion, but reserved the right to object after
        reviewing the motion’s substance. (Doc. 465, p. 15).



                                                3
Case 6:14-cv-00687-PGB-LRH Document 479 Filed 01/06/21 Page 4 of 9 PageID 44189




        A.     Reconsideration

        District courts have broad discretion in supervising the pretrial phase of

 litigation. See Henson v. Columbus Bank & Trust Co., 770 F.2d 1566, 1574 (11th Cir.

 1985) (applying clear abuse of discretion standard). However, a party seeking the

 extension of an already-expired scheduling order deadline must show both good

 cause and excusable neglect. Payne v. C.R. Bard, Inc., 606 F. App’x 940, 944 (11th Cir.

 2015) 5; see also FED. R. CIV. P. 16(b)(4), 6(b)(1)(b). 6 To establish “good cause,” a party

 must show that “the schedule cannot be met despite the diligence of the party seeking

 the extension.” Oravec v. Sunny Isles Luxury Ventures, L.C., 527 F.3d 1218, 1232 (11th

 Cir. 2008). In determining whether a party has shown “excusable neglect,” a court must

 consider all pertinent circumstances, including “the danger of prejudice to the nonmovant,

 the length of the delay and its potential impact on judicial proceedings, the reason for the

 delay, including whether it was within the reasonable control of the movant, and whether

 the movant acted in good faith.” Advanced Estimating Sys. v. Riney, 77 F.3d 1322, 1325

 (11th Cir.1996).

        Here, ParkerVision’s underlying motion satisfies the good cause standard. “Courts

 have consistently allowed the substitution of expert witnesses when unexpected events

 prevent the designated expert from testifying at trial.” Leibel v. NCL (Bahamas), 185 F.




 5   “Unpublished opinions are not controlling authority and are persuasive only insofar as
     their legal analysis warrants.” Bonilla v. Baker Concrete Const., Inc., 487 F.3d 1340,
     1345 (11th Cir. 2007).

 6   Under Rule 16(b)(4), “A [scheduling order] may be modified only for good cause and
     with the judge’s consent.” Under Rule 6(b)(1)(b), “When an act may or must be done
     within a specified time, the court may, for good cause, extend the time . . . on motion
     made after the time has expired if the party failed to act because of excusable neglect.”



                                               4
Case 6:14-cv-00687-PGB-LRH Document 479 Filed 01/06/21 Page 5 of 9 PageID 44190




 Supp. 3d 1354, 1356 (S.D. Fla. 2016) (collecting cases). 7 The record suggests that

 neither the Original Expert nor ParkerVision expected a sudden resignation. Indeed,

 ParkerVision’s counsel declared that, “Before [the Original Expert’s] deposition, I did not

 have concerns about [his] ability to testify.” (Doc. 468-1, ¶ 5).

        Notwithstanding, Qualcomm responds that ParkerVision either knew or should

 have known that the Original Expert would need to be replaced. According to Qualcomm,

 ParkerVision should have anticipated the Original Expert’s resignation—after all, “[The

 Original Expert’s] age is certainly not something that could have snuck up on ParkerVision

 or its counsel.” (Id. at p. 15–16). The Court first notes that age is not necessarily indicative

 of mental capacity. 8 Regardless, ParkerVision explains that “Qualcomm’s focus on the

 foreseeability of age is a red herring: The issue is that [the Original Expert] unexpectedly

 submitted his resignation after he became concerned with his wellbeing and ability to

 testify accurately. This was unexpected, and ParkerVision acted diligently once this

 occurred.” (Doc. 474, p. 5). The Court agrees. It defies reason to assume that

 ParkerVision would move forward with a deposition if they believed their expert would

 resign midway through, potentially leaving them with no Asserted Receiver Claims expert

 at all—no reasonable attorney would make such a gamble.




 7   See, e.g., Jung v. Neschis, No. 01 Civ. 6993, 2007 WL 5256966, at *4, *16–17
     (S.D.N.Y. Oct. 23, 2007) (allowing substitution of experts because original expert
     developed Alzheimer's disease during course of litigation); Park v. CAS Enterprises,
     Inc., 2009 WL 4057888, at *1–2 (S.D. Cal. 2009) (allowing substitution of experts
     where the original expert resigned due to “memory problems.”)
 8   An obvious example is Justice Ruth Bader Ginsburg, who served on the Supreme
     Court until her death at age 87.




                                                5
Case 6:14-cv-00687-PGB-LRH Document 479 Filed 01/06/21 Page 6 of 9 PageID 44191




        Regarding the excusable neglect prong, the Court does not believe ParkerVision

 acted negligently by selecting and proceeding with an expert who suddenly resigned for

 health reasons. But even if ParkerVision had been negligent, the balance of pertinent

 circumstances still tip in favor of excusal. Substitution of experts will not have an overly

 burdensome effect on the length and course of litigation. Additionally, as discussed below,

 a substitution of experts will cause little prejudice to Qualcomm. In contrast, the prejudice

 to ParkerVision would be severe, the reason for delay is largely outside ParkerVision’s

 control, and ParkerVision appears to have acted in good faith.

        The Court therefore concludes that the Original Expert’s resignation was

 unforeseeable. Thus, good cause exists to modify the Case Management and Scheduling

 Order to allow substitution of experts. Qualcomm’s Motion for Reconsideration on this

 point is denied.

        B.     Confines of the Substitute Expert’s Testimony

        Qualcomm requests that the Court amend its Endorsed Order to “enact several

 important safeguards to mitigate prejudice to Qualcomm.” (Doc. 470, p. 20). The parties

 agree on the necessity of several such safeguards: (1) Dr. Steer will adopt the Original

 Expert’s initial and rebuttal reports in their entirety and provide testimony within the scope

 of those reports; (2) Dr. Steer will not submit a new report; (3) the Original Expert’s reports

 and deposition testimony will be admissible, including to impeach Dr. Steer; and (4)

 ParkerVision will reimburse Qualcomm’s reasonable costs related to the additional

 deposition of Dr. Steer. 9 The Court agrees that these conditions are reasonable and



 9   To the extent that Qualcomm seeks further reimbursement, they may do so by
     separate motion.




                                               6
Case 6:14-cv-00687-PGB-LRH Document 479 Filed 01/06/21 Page 7 of 9 PageID 44192




 necessary to ensure that Dr. Steer is indeed a replacement expert rather than an

 additional expert.

         That said, Qualcomm’s final request goes too far. According to Qualcomm, “The

 new expert should be bound by exactly what [the Original Expert] said under oath [at his

 deposition].” (Id. at p. 22). Qualcomm proposes that Dr. Steer accept the Original Expert’s

 deposition testimony as if it was his own. (Id.). 10 In response, ParkerVision argues that

 requiring Dr. Steer to be “bound” by the Original Expert’s testimony is an unprecedented

 and “ambiguous request that goes beyond curing any prejudice to Qualcomm.” (Doc. 474,

 p. 8). The Court agrees. As ParkerVision points out, trial witnesses are never “bound” by

 their depositions—if trial testimony conflicts with deposition testimony, the witness must

 be given the opportunity to explain the inconsistency. See FED. R. EVID. 613(b). 11

 Qualcomm’s proposed remedy would deprive Dr. Steer of that opportunity. Qualcomm

 may impeach Dr. Steer with inconsistent statements by the Original Expert, but they may

 not wholly block Dr. Steer from defending himself.

         The Court emphasizes that ParkerVision is not entitled to a mulligan. Dr. Steer

 should stand in the shoes of the Original Expert to the greatest extent possible. To that

 end, Dr. Steer will not be permitted to offer opinions that either limit or expand the

 parameters, analysis, conclusions, or scope of the Original Expert’s opinions. However,



 10   “In exchange, Qualcomm will forgo another fourteen-hour deposition of ParkerVision’s
      new expert, and any additional deposition of the new expert would be limited to his
      qualifications, confirmation under oath that he adopts the testimony and opinions of
      [the Original Expert], and the subject matter Qualcomm was not able to address with
      [the Original Expert] given his shortened deposition.” (Id.).
 11   “Extrinsic evidence of a witness’s prior inconsistent statement is admissible only if the
      witness is given an opportunity to explain or deny the statement and an adverse party
      is given an opportunity to examine the witness about it, or if justice so requires.” Id.



                                                7
Case 6:14-cv-00687-PGB-LRH Document 479 Filed 01/06/21 Page 8 of 9 PageID 44193




 in the absence of supporting authority, the Court declines to “bind” Dr. Steer to the Original

 Expert’s deposition testimony.

 IV.    CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that Qualcomm’s Motion for

 Reconsideration of the Court’s Endorsed Order Granting ParkerVision’s Motion to

 Designated a Substitute Testifying Expert for the Asserted Receiver Claims (Doc. 465) is

 GRANTED IN PART and DENIED IN PART as follows:

               1.     Qualcomm’s request for the Court to reconsider its decision to allow

               ParkerVision to modify the Case Management and Scheduling Order to

               allow substitution of experts is DENIED.

               2.     The Court clarifies its Endorsed Order (Doc. 469) as follows:

                     a.      Dr. Steer must adopt the Original Expert’s initial and rebuttal

                     reports in their entirety and provide testimony within the scope of

                     those reports;

                     b.       Dr. Steer may not submit a new report;

                     c.       The Original Expert’s reports and deposition testimony will be

                     admissible at trial, including to impeach Dr. Steer; and

                     d.      ParkerVision will reimburse Qualcomm’s reasonable costs

                     related to the additional deposition of Dr. Steer.

               3.     The Motion is otherwise DENIED.

        DONE AND ORDERED in Orlando, Florida on January 6, 2021.




                                               8
Case 6:14-cv-00687-PGB-LRH Document 479 Filed 01/06/21 Page 9 of 9 PageID 44194




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                      9
